Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION

Status of Continued Examination Application (RCE)
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set
 forth in 37 CFR 1.17(e), was filed in this application after the final rejection.  Since this
 application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37
 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn 
pursuant to 37 CFR 1.114.  Applicants’ submission filed on 10/04/2022 has been entered.

Response to Amendment
2.	The amendment filed on 10/04/2022 has been made of record and entered.  Claims 1 & 7 have been amended.  Claims 8-10, 13-14, 16, & 18-20 have been canceled.
	Claims 1-7, 11-12, 15, 17, & 21-25 are currently pending in this application.

Status of Withdrawn Claim(s)
3.	Claims 11, 12, & 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.




Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claim(s) 1-7, 17, & 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber et al. (US 2013/0084222 A1).
	Gruber et al. ‘222 teaches the claimed oxidation catalyst comprising a carrier substrate, a diesel oxidation catalytic material comprising: a first layer comprising palladium impregnated on a ceria support, and optionally comprising platinum; a second layer comprising palladium and platinum each impregnated on a support comprising a metal oxide, wherein the platinum to palladium weight ratio of the first layer is lower than the platinum to palladium weight ratio of the second layer (See page 11, claim 1).  The platinum to palladium weight ratio of the first layer is in the range of from 0:1 t0 1.1:1 (See page 11, claim 2).  The platinum to palladium weight ratio of the second layer is in the range of from 1:0 to 1.1:1 (See page 11, claim 3).  The support material of the second layer comprises a metal oxide selected from the group consisting of alumina, zirconia, silica, titania, silica-alumina, etc. (See page 11, claim 8).  The first layer comprises palladium in an amount of from 6 to 60 g/ft3 (See page 11, claim 10).  The carrier substrate is a flow-through or wall-flow substrate (See page 11, claim 17).  See entire reference for more details.
	The reference teaches the claimed oxidation catalyst and the “platinum” is contained in the first layer “optionally” or “0” amount as a weight ratio, which meets the claimed limitation on “free of platinum” (as recited in the instant claim 1).
	There is no patentable distinction seen between the claimed oxidation catalyst and that disclosed by the reference, thus the instant claims are anticipated.

B.	Claim(s) 1-6, 17, & 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (US 2012/0124975 A1).
	Wei et al. ‘975 teaches a catalytic article comprising a substrate, a first washcoat layer comprising greater than or equal to about 2% by weight palladium dispersed on the ceria support; and a second washcoat layer on the first washcoat layer, the second washcoat layer comprising a platinum group metal and a refractory metal oxide (See page 5, claim 1).  The refractory metal oxide in the second washcoat layer comprises alumina (See page 5, claim 6).  The platinum group metal in the second washcoat layer comprises one or more of platinum and palladium supported on the refractory metal oxide (See page 5, claim 7).  The platinum group metal in the second washcoat layer is present in the range of about 1% to about 5% by weight (See page 5, claim 8).  The substrate is a flow-through substrate (See page 5, claim 11).  See also Examples 1-3 of the reference for more details.
	The reference teaches the claimed oxidation catalyst and the first washcoat layer of the disclosed oxidation catalyst does not contain “platinum”, which meets the claimed limitation on “free of platinum” (as recited in the instant claim 1).
	There is no patentable distinction seen between the claimed oxidation catalyst and that disclosed by the reference, thus the instant claims are anticipated.

	Response to Applicants’ Arguments
5.	The remarks filed on 10/04/2022 have been fully considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.


Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-7, 11-12, 15, 17, & 21-25 are pending.  Claims 1-7, 17, & 21-25 are rejected.  Claims 11-12 & 15 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
October 31, 2022